IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
WILBURN                  HOMES
RUTHERFORD,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3326

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 19, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

No appearance for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.